 Case 9:20-cr-80025-DMM Document 61-2 Entered on FLSD Docket 05/13/2021 Page 1 of 3




                                                                         SENTENCE      PRISON
                      DEFENDANT’S                       COURT
                                                                          DATE (Yr-     TIME
     DISTR.              NAME                          NUMBER
                                                                           Mo-Day)    (MONTHS)
 1   VAE      Martinez, Scottie Lee              10-CR-00122             110220       960
 2   OHS      Keith, Andrew F.                   11-CR-00005-1           120511       960
 3   MT       Threadgill, Kenneth                CR 07-89-GF-SEH         080116       1020
 4   CT       Sensi, Edgardo M.                  08-CR-00253             120209       1020
 5   TXE      Stewart, James Rustin              09-CR-00159-1           100823       1080
 6   OHN      Lennard, Shawn M.                  09-CR-00444             101005       1080
 7   FLM      Branndt, Wesley                    11-CR-00058-T           111109       1080
 8   INS      Bostic, David Ryan                 11-CR-00033 JMS-KPF1    120105       1080
 9   GAS      Rivera, Angel Luis                 11-CR-00007             130118       1080
10   MIW      Herrick, Scott Allen               10-CR-00207             120117       1140
11   FLM      Sarras, Donatos                    6:07-CR-92-ORL          080410       1200
12   MOE      Greenwell, Jeffrey                 09-CR-00757 CAS         111018       1200
13   FLM      Dickerson, Ivory                   07-CR-00150-ORL         090407       1320
14   MT       Fox, Ralph                         CR 07-47-M-DWM          081017       1320
15   ILN      Boroczk, Darrick C.                09-CR-00647             120110       1340
16   INS      Hodge, Larry Everett               11-CR-00007-RLY-WGH-3   120531       1380
17   MIW      Hinojosa., Michael James           1:06-CR-93              080319       1440
18   NYS      Davis, William                     07 CR 0468              090824       1440
19   MOE      Martin, Michael Paul               09-CR-00760 JCH         100729       1440
20   NCM      Hallman, David Matthew             12-CR-00010             130108       1440
21   VAW      Cobler, James Robert               12-CR-00026             130215       1440
22   FLS      Castillo, Edgar Geovani Esquivel   10-CR-20120-DMM         100928       1560
23   FLS      Castillo, Edgar Esquivel           10-CR-20120-DMM         100928       1560
24   NCE      Davis, John Thomas                 09-CR-00018-BO          090505       1680
25   FLM      Cowan, Robert Allan                09-CR-00387-J           111208       1680
26   LAM      Miller, Paul W.                    10-CR-00102-JJB-DLD     120520       1680
27   FLN      Olmeda, Keith                      09-CR-00030-01-SPM      100209       1800
28   NYN      Hamilton, Wayne                    11-CR-00555             121113       1800
29   NH       Wright, John Allen                 11-CR-00146-SM          130225       1920
30   MOE      Devlin, Michael                    4:07CR143 JCH           071226       2010
31   INS      Metzger, David                     09-CR-00188-LJM/KPF1    100525       2820
32   INS      Bostic, David Ryan                 1:11-CR-027-JMS-KPF     120113       3060
33   MOE      Beasley, Leland                    10-CR-00119 CEJ         110712       3480
34   ALN      Hayes, Gordon Elton                4:07-CR-00062-IPJ-TMP   070824       3720
35   ALN      Vasiloff, Gary Steven              4:07-CR-00337-VEH-PWG   080204       3900
36   INS      McGrath, Andrew                    1:09-CR-0169-L/F        100517       4440
 Case 9:20-cr-80025-DMM Document 61-2 Entered on FLSD Docket 05/13/2021 Page 2 of 3




37   ALN   McKim, Christine Staggs      08-CR-00313-IPJ-RRA-2   091007      5400
38   ALN   Hulsey, James Shawn          08-CR-00313-IPJ-RRA-2   091007      5760
39   ALN   Falgout III, Pierre Ernest   6:07-CR-00157-RDP-RRA   080620      11520
40   FLM   Matthews, Samuel             8:07-CR-247-T           071030      LIFE
41   ILC   Rosenbohm, Justin            07-10117                080627      LIFE
42   KYW   Moore, James T.              3:06CR-98-S             080304      LIFE
43   MN    Paton, Lyle Robert           CR06-298PJS/SRN         071022      LIFE
44   MT    Gallenardo, William          CR 07-04-BU-DWM         071026      LIFE
45   TNE   Becker, David Aaron          3:07-CR-22              071026      LIFE
46   ARW   White, Arthur                3:09CR30001             090624      LIFE
47   CAE   Harrod, Allen                03-CR-00384-S           090427      LIFE
48   CAE   LaBrecque, Michael           03-CR-00384-S           090427      LIFE
49   CAS   Lutts, Michael William       14-CR-2542              120715      960
50   FLN   Freeman, James Andrew        08-CR-00022-03-LAC      090505      LIFE
51   FLN   Mumpower, Warren K.          08-CR-00022-03-LAC      090722      LIFE
52   FLN   Lakey, Gary Wayne            08-CR-00022-03-LAC      090420      LIFE
53   FLN   McGarity, Neville R.         08-CR-00022-03-LAC      090420      LIFE
54   FLN   Lambert, Marvin Laverne      08-CR-00022-03-LAC      090420      LIFE
55   FLN   Castleman, Daniel Scott      08-CR-00022-03-LAC      090420      LIFE
56   ILS   Courtright, Carl             07-CR-30179-DRH         090724      LIFE
57   ILS   Masulla, Louise              08-CR-30234-GPM-DGW     090731      LIFE
58   ILS   Robinson, Tabitha D.         08-CR-30234-GPM-DGW     090813      LIFE
59   ILS   Milligan, William            08-CR-30234-GPM-DGW     090731      LIFE
60   LAW   Daranda, Ben                 07-CR-10022-01          081125      LIFE
61   NV    Latham, Robert Myron         06-CR-00379-LDG(GWF)    090304      LIFE
62   NYN   Sacco, Dean                  08-CR-00077             090303      LIFE
63   PAE   Marz, Robert Paul            07-CR-00199             090914      LIFE
64   TXW   Carmony, Charles Wayne       SA08CR036               090224      LIFE
65   ALM   Smith, Ricky Randall Rex     07-CR-00183-WKW         100402      LIFE
66   ALN   Simons, John Lawson          08-CR-00408-CLS-TMP-5   100818      LIFE
67   INS   Rarey, Rickie                1:09-CR-130-M/F         100224      LIFE
68   MIE   Frazee, James                10-CR-20082             100909      LIFE
69   ALS   McGee, Bernard               10-CR-00162-CG          110303      LIFE
70   ARW   Wilson, James H.             2:09CR20063             101021      LIFE
71   FLS   Rios, Jesus                  09-CR-60054-JIC         101227      LIFE
72   MD    Davison, Jesse Aaron         10-CR-00632             110830      LIFE
73   MIE   Demink, Steven               10-CR-20676             110926      LIFE
74   DE    Pavulak, Paul E.             09-CR-00043-SLR         111014      LIFE
75   FLS   Mozie, James                 11-CR-60121-WPD         120625      LIFE
  Case 9:20-cr-80025-DMM Document 61-2 Entered on FLSD Docket 05/13/2021 Page 3 of 3




 76   NYN    Rood, Flay                     10-CR-00149          111007      LIFE
 77   MOE    Gravenmier, Jack E.            12-CR-00464 JAR      130429      LIFE
 78   MOW    Smith, Todd C.                 11-CR-05044-01       121221      LIFE
 79   VAE    Sebolt, Philip Michael         12-CR-00033-3        130128      LIFE
 80   FLM    Speer, Steven                  8:13-CR-561          100314      1080
 81   FLM    Cuadrado, Benjamin             8:14-CR-176          040615      960
 82   INN    Eckstrom, Daniel               2:13-84                          5040
 83   INN    Bour, Christopher              2:13-CR-36                       LIFE
 84   CAC    Reczko, Stanley Dan            7-CR-1221            051815      LIFE
 85   EDCA   McCormack, Shawn               11-CR-324            101315      LIFE
 86   OHN    Cavna, Christopher             4:13-401             061314      1080
 87   FLM    Chansler, Lucas Michael        3:10-CR-100          111014      1660
 88   NYN    Staples, Ryan                  8:13-CR-440          101414      1080
 89   IAN    Strong, Benton                 13-2014-CR           021314      1320
 90   TNM    Green, Daniel                  3:10-98              063014      960
 91   NYN    Howells, Stephen               5:14-CR-340          121715      6960
 92   NYN    Vaisey, Nicole                 5:14-CR-340          121715      3600
 93   OHS    Napier, James                  1:13-CR16            052014      2880
 94   FLM    Cloonan, Christopher Richard   3:14-CR-69           030515      LIFE
 95   NYE    McGowan, Michael                                    140107      1080
 96   TXW    Callaway, Harold Bruce         7:13-CR-187          131212      1440
 97   TXN    Rinehart, Timothy              3:13-CR-91           150409      2160
 98   VAW    Cobler, James Robert           5:12-CR-26           140411      1440
 99   VAW    Dowell, John Stuart            5:11-CR-45           141113      960
100   ID     Wilkinson, William Roger       1:13-CR-168          160323      1560
101   TNE    McCall, Ronnie Lee             2:13-CR-92           16066       LIFE
102   NYN    McCoy, Robert                  14-CR-291            160216      960
103   TXW    Simmons, Gemase                SA-12-CR-108         130726      10,776
104   TXW    Moreno, Luis                   SA-11-CR-882         131213      1980
105   TXW    Bailes, Carl Wade              SA-14-CR-211         151106      1440
